Citation Nr: 1144966	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to February 2001. 

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision by the RO in St. Petersburg, Florida.

The Board remanded this claim in August 2010 for additional development, in particular, for additional medical comment on the etiology of this claimed disability in terms of whether it is attributable to the Veteran's military service, and especially to a right shoulder sprain he sustained in service and the subsequent notations of relevant symptoms during his discharge examination.


FINDING OF FACT

There is an approximate balance of evidence for and against the claim as to whether the Veteran's current right shoulder disability in the result or a residual of an injury (sprain) he sustained to this shoulder during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's current right shoulder disability was incurred in service.  38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.   

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, a September 2007 letter was sent prior to initially adjudicating this claim in the November 2007 decision at issue in this appeal, so in the preferred sequence.  That letter informed the Veteran of the type of information and evidence required to substantiate this claim for service connection and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the downstream disability rating and effective date elements of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So he has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs) and VA treatment records.  There is no indication of any outstanding records, including in the possession of private doctors.  He also had a VA compensation examination in November 2007, including for a medical opinion concerning the determinative issue of whether any current right shoulder disability is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  

Moreover, the Board since remanded this claim in August 2010 primarily to obtain another VA medical opinion (hopefully one more definitive than offered in November 2007) concerning the etiology of his current right shoulder disability and potential relationship with his military service.  In remanding this claim for this reason, the Board cited precedent cases discussing the probative value of opinions, like the one offered in November 2007, indicating the requested opinion cannot be provided without resorting to mere speculation.  See again Hogan v. Peake, 544 F.3d 1295 (2008); Fagan v. Shinseki, 573 F.3d 1282 (2009); and Jones v. Shinseki, 23 Vet. App. 382 (2010).

Pursuant to this August 2010 remand directive, a VA examination was scheduled for December 2010, but the Veteran failed to report for this examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  Moreover, he has not submitted any additional medical evidence to compensate for his failure to appear for that evaluation.

According to 38 C.F.R. § 3.655(a), when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  And, when, as here, the examination was scheduled in conjunction with a claim for an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).

Since failing to appear for his VA examination in December 2010, the Veteran has not offered any reason or explanation for his absence, nor has his representative, to show the required good cause for failing to report for that examination.  They also have not requested to have the examination rescheduled.  Accordingly, his claim will be adjudicated based on the evidence of record.  Id. 


Having said that, the Board is satisfied there was compliance with this remand directive insofar as trying to have him undergo this additional VA examination.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  The AMC sent him a letter in September 2010 indicating it would be developing additional evidence concerning his appeal of this claim that then recently had been remanded by the Board in August 2010.  And, specifically, the letter indicated the VA medical facility nearest to him had been asked to schedule him for an examination in connection with his claim, which, as mentioned, was scheduled for December 2010, but for which he failed to report.  Although the actual notice of the examination later sent to him by the VA Medical Center where the evaluation was to be performed is not of record, this is not standard VA practice to put this notice in the file.  And the law presumes the regularity of the administrative process in providing this notice to him "in the absence of clear evidence to the contrary."  See Kyhn v. Shinseki, 23 Vet. App. 335, 338-40 (2010) (quoting Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992)).  And, in any event, his claim is being granted in full, so no possible prejudice.

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A. 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Arthritis is a chronic condition, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

A disorder is service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this process VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt material to the determination is resolved in his favor.  38 C.F.R. § 3.102.

The Veteran contends that he has a right shoulder disability that dates back to his military service.  In his September 2008 substantive appeal (on VA Form 9), he said that his right shoulder was injured twice in service, and that he had been diagnosed with bilateral shoulder impingement and shoulder pain.  He said he could not lift his arms for any period of time due to the extent of his pain, and he reasserted that his currently diagnosed shoulder disability is the result of those injuries in service.

The Veteran's STRs show that on entrance medical examination in November 1990 his upper extremities were described as normal.  In a November 1990 report of medical history, he denied a history of swollen or painful joints and denied a painful or "trick" shoulder or elbow.  In May 1993, he was seen for complaints of pain in his right shoulder for two days; the diagnostic assessment was shoulder strain.  In February 1998, he was seen for complaints of pain and discomfort in the anterior portion of this right shoulder.  It was noted that he had sustained a right shoulder injury and that an X-ray was negative.  The diagnostic assessment was right shoulder sprain, and he was placed on light duty for two weeks.

In a December 2000 report of medical history, the Veteran reported a history of swollen or painful joints and a painful or "trick" shoulder or elbow.  He stated that his right shoulder was painful when worked.  The reviewing examiner indicated the Veteran reported sharp pain only in the right shoulder from the base of the neck laterally after heavy labor/weight lifting.  There was no identifiable causal injury, and an 8-9 year history, and no care had been sought to date.  He worked with heavy materials and surfed professionally. The examiner indicated the condition did not exist prior to entry into service and there was no then current disability.  

On separation examination in December 2000, the examiner noted the Veteran had mild crepitation/clunking in the right shoulder, decreased range of motion in the right shoulder, and pain at the short head of the bicipital tendon of the right shoulder.  The examiner also indicated that, with respect to the right shoulder, the condition did not exist prior to entry into service, but again, that there was no then current disability.  It was noted as well that the Veteran had been offered an orthopedic consultation, but that he had declined.  His military service ended in February 2001.

In a September 2007 statement, the Veteran said he had not been able to continue medical treatment since his discharge from service mostly because of a lack of medical insurance.


During his subsequent November 2007 VA compensation and pension examination, the Veteran reported that he had injured his right shoulder during service when he slipped at work and sustained a right shoulder strain.  He said his right shoulder ached all the time and was worse in the mornings and after working all day doing tattooing.  He also complained of morning stiffness.  He reported no medical treatment or evaluation since separating from service, and said he took ibuprofen as needed for pain.  On examination, there was pain, stiffness and weakness of the right shoulder.  An X-ray showed mild right acromioclavicular (AC) joint sprain, and an otherwise negative right shoulder.  The examiner resultantly diagnosed mild, right AC joint sprain.  The examiner then indicated it would be with resort to mere speculation to opine that the Veteran's current AC joint sprain was the same condition found in service or was related to or caused by his service.  The rationale for her opinion was that there was a right shoulder strain in May 1993, a right shoulder sprain in February 1998, and subsequent records were silent for a chronic right shoulder condition.  She then stated that there was no objective evidence to support the claim that a chronic right shoulder condition had its onset during his active military service.  So this VA C&P Examiner seemingly ultimately concluded against this claim. 

In certain instances, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185   (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102  (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Recent case law, however, suggests that caution must be exercised when referring to medical reports and opinions as "nonevidence" and that, instead, the probative value or weight (competency and credibility) of the evidence should be assessed.  Specifically, in Hogan v. Peake, 544 F.3d 1295 (2008) and Fagan v. Shinseki, 573 F.3d 1282 (2009), the Federal Circuit Court stated that classifying a medical report and opinion as nonevidence is "troubling."

A more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data. 

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record. 

Here, as even the Veteran acknowledges, there are no post-service medical records until January 2008.  A VA outpatient treatment record dated in January 2008 shows the Veteran's complaints of bilateral shoulder pain since service.  He reported that he had strained his right shoulder, presumably referring to the injury in service, and the diagnostic assessment was bilateral (meaning right and left) shoulder pain/impingement syndrome.  Thus, there is the required current right shoulder disability - namely, impingement syndrome, to account for his complaints of pain referable to this shoulder, although it equally must be recognized that this diagnosis also was in reference to his left shoulder that he does not claim to have injured in service.  Still, though, he has established he has the claimed right shoulder disability, which is the most fundamental element of his claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).
A January 2008 X-ray of the right shoulder showed no evidence of fracture, dislocation, or subluxation; the soft tissue was normal, the AC joint was intact, and the shoulder joint space was intact.  He was diagnosed with stable shoulder pain in July 2008, after he reported experiencing chronic bilateral shoulder pain.

The determinative issue, then, is whether the current right shoulder disability is somehow attributable to the Veteran's military service - and especially to the injuries (strain and sprain) in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Since the Board's August 2010 remand, there still is no competent medical evidence of an etiological link between this current right shoulder disability and his military service, partly as mentioned because he failed to report for his scheduled examination, in turn requiring the evaluation of his claim based on the evidence already of record.  38 C.F.R. § 3.655.

Regarding in-service incurrence of a relevant right shoulder injury or disease, there is competent and credible medical evidence of treatment for right shoulder injuries on two occasions, in May 1993 and February 1998.  Moreover, right shoulder symptoms including crepitation, pain, and limitation of motion were noted during his separation examination in December 2000, although the examiner found no then current disability.  The examiner also made a contradictory finding that the condition did not exist prior to entry into service.  In this regard, the Board observes that the Veteran was referred for an additional orthopedic examination at separation, but he declined this referral consultation, perhaps because he was so near to the end of his service and did not want to jeopardize or possibly further delay his eventual discharge.  The Board is only left to wonder.  His STRs are unremarkable for a diagnosis of impingement syndrome of the right shoulder, but the November 2007 VA compensation examiner also diagnosed an AC joint sprain, albeit mild, and a sprain also was diagnosed during the Veteran's service.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) the Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See also Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (rejecting broad-sweeping, categorical, rejections of lay evidence and testimony without discussing the underlying reasons and bases).  But in Buchanan and other precedent cases, the Federal Circuit Court also has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, for non-combat Veterans providing non-medical related lay testimony regarding an event during service and what has occurred during the years since, Buchanan is distinguishable; the lack of documentation in service records and records since service must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Here, the Veteran has consistently reported experiencing right shoulder pain since his two documented right shoulder injuries in service, including in the course of his VA outpatient treatment in January 2008, and relevant symptoms such as this pain also were noted during his military separation examination in December 2000.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.159(a)(2).  The Board therefore finds that his lay statements are both competent and credible as to his right shoulder symptoms and as to the continuity of these symptoms since his right shoulder injuries in service.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  See, too, Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence).


There is no medical nexus evidence relating the Veteran's current right shoulder impingement syndrome to his military service, partly because the November 2007 examiner opined that it would be speculative to link the current AC joint sprain diagnosed at the conclusion of that evaluation to incidents in service.  In this regard, the Board sees that this examiner also stated that subsequent STRs were silent for a chronic right shoulder condition.  The Board finds that this statement is inaccurate, since objective and subjective right shoulder symptoms were noted during the Veteran's separation examination in December 2000.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  Also, a medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

In view of the totality of the evidence, including the STRs, the Veteran's current complaints and credible report of continuity of right shoulder symptomatology, and the objective findings in the VA examination report and outpatient treatment records, and bearing in mind the benefit-of-the-doubt rule, the Board finds that the evidence of record is at least in equipoise, and a chronic right shoulder disability was as likely as not incurred during his service.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Consequently, service connection for a right shoulder disability (impingement syndrome) is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert, 1 Vet. App. at 49. 



ORDER

The claim for service connection for right shoulder impingement syndrome is granted.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


